Title: To John Adams from Philippe Jean Joseph Lagau, 14 February 1783
From: Lagau, Philippe Jean Joseph
To: Adams, John


Monsieur
Hambourg ce 14 fevr. 1783

J’ai eu l’honneur de vous addresser Le 31 du mois dernier une lettre pour M Harras dont j’ai eu l’honneur de faire la connoissance à son passage par cette ville.
Ce jeune homme arriva ici à la fin du mois de novembre accompagné de M Chapmann Capitaine en Second à bord du navire americain La Grace Capitaine George Michel qui a eu la malheur de faire nauffrage sur les côtes de Jutland. j’ai crû de mon devoir de rendre à lui et à L’autre comme alliés tous les services qui dependoient de moi; en consequence je n’ai pas balancé à fournir dabord au premier le necessaire pour faire sa route d’ici a Amsterdam en lui avancant une somme de 25 Ducats d’hollande pour la quelle il m’a donné un Billet sur son Capitaine à Tistedt en jutland qui sera probablement payé. Le Second c’est à dire le S. harras s’est arreté en cette ville à peu pres trois semaines se trouvant incommodé de ses fatigues et ne pouvant à cause de cela accompagné son compagnon de Voyage. aprés s’etre retablis il vint me trouver pour me prier de le faire partir aussi. D’aprés des preuves que j’avois eu qu’il etoit le neveu du president Mores à Philadelphie je n’ai pas balancé de payer sa depense à hambourg ainsi que son Voyage d’ici a Amsterdam montant ensemble à 50 Ducats d’hollande pour les quels il m’a donné une Lettre dechange sur vous Monsieur en m’assurant que vous la payeriéz certainement. sa conduite reglée, jointe au zêle que j’avois et que j’ai de rendre service aux alliés du Roy mon maitre me dicterent une pleine confiance en sa parôle. mais quel est mon etonnement aujourd’hui que je reçois sa lettere dechange de retour et que j’apprends que le payement en est refusé. Oserois je dans cette circonstance reclamer vos bontés et vous faire envisager combien il seroit injuste que je perde cette somme que je n’ai avancé que pour secourir en païs etranger des americains denués de tout ressource. je compte trop sur votre equité Monsieur pour m’inquieter du payement de mes avances et c’est dans cette ferme confiance que j’ai pris la Liberté de vous faire representer une seconde fois La lettre de change en question en vous suppliant de vouloir bien L’honorer ou m’indinquer Les moyens comment m’y prendre pour recouvrir mon payement.
Permettér que je profite de cette occasion pour vous renouveller L’hommage du profond respect avec le quel j’ai l’honneur detre / Monsieur / Votre trés humble et / trés obeissant Serviteur

Lagau
Chargé des affaires du Consulat
General de France a hambourg

 
Translation
Sir
Hamburg, 14 February 1783

On the 31st of last month I had the honor of sending you a letter for Mr. Harras, whom I had the pleasure of meeting when he passed through this town.
This young man arrived here at the end of November accompanied by Mr. Chapman, first officer of the American ship Grace, Captain George Mitchell, which had the misfortune to be shipwrecked off the coast of Jutland. I thought it my duty to help both gentlemen in any way I could, since they were allies. Accordingly I did not hesitate to provide Mr. Chapman with what he needed to travel to Amsterdam, and lent him the sum of 25 Dutch ducats; for which he gave me a note on his captain at Tisted in Jutland, which will probably be paid. Mr. Harras stayed on in this town for about three weeks, being in a state of exhaustion and thus unable to leave with his traveling companion. On his recovery he came to ask if I could arrange for his departure too. Since I had proof that he was the nephew of President Morris in Philadelphia, I did not hesitate to pay for his journey to Hamburg, as well as for his trip from here to Amsterdam; this amounted to 50 Dutch ducats, for which he gave me a letter of exchange on you, sir, assuring me that you would certainly honor it. His good manners, together with my eagerness to assist the allies of my master the king, gave me every confidence in his word. However, to my great astonishment, his letter of exchange was returned to me today, and I am told that payment is refused. May I under the circumstances appeal to your kindness, and point out how unjust it would be if I lost this sum, which I only put forward to assist two penniless Americans in a foreign country? I believe too strongly in your fairness to worry about repayment of my loan, and it is in this firm confidence that I have taken the liberty of presenting for the second time the letter of exchange in question, begging you either to honor it or to indicate how I should set about recovering this sum.
Allow me to take advantage of this opportunity to renew the tribute of deep respect with which I have the honor to be, sir, your very humble and very obedient servant
LagauChargé d’Affaires of the ConsulateGeneral of France at Hamburg
